Name: Council Regulation (EC) No 1529/95 of 29 June 1995 fixing the monthly price increases for cereals for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  marketing
 Date Published: nan

 No L 148/4 EN Official Journal of the European Communities 30 . 6 . 95 COUNCIL REGULATION (EC ) No 1529/95 of 29 June 1995 fixing the monthly price increases for cereals for the 1995/96 marketing year THE COUNCIL OF THE EUROPEAN UNION, Whereas the intervention price for maize and sorghum applicable in July, August and September is to be the price valid in May of the previous marketing year , in accordance with Article 3 ( 3 ) of Regulation (EEC ) No 1766/92 , HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the last subparagraph of Article 3 ( 3 ) of Regulation ( EEC ) No 1766/92 , for the 1 995/96 marketing year, the monthly increases to be applied to the intervention price applicable for the first month of the marketing year, shall be as follows : (in ecus per tonne) Monthly increase in the" intervention price Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 3 of Council Regulation ( EEC ) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ( 4 ) fixes the monthly increases in the intervention prices ; Whereas , when the amounts and the number of the monthly increases are fixed and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements ; Whereas , under the reform of the common agricultural policy, provision was made for the fixing of a single intervention price for all cereals; whereas this price has been fixed at a substantially reduced level applied in stages; whereas this fact should be taken into account in the fixing of the size of the monthly increases ; July 1995 - August 1995  September 1995  October 1995  November 1995 1,3 December 1995 2,6 January 1996 3,9 February 1996 5,2 March 1996 6,5 April 1996 7,8 May 1996 9,1 June 1996 9,1 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1995/96 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT ( J ) OJ No C 99, 21 . 4 . 1995, p. 3 . ( 2 ) OJ No C 151 , 19 . 6 . 1995 . ( 3 ) OJ No C 155 , 21 . 6 . 1995 , p. 2 . ( 4 ) OJ No L 181 , 1 . 7 . 1992 , p. 21 . Regulation as last amended by Regulation (EC ) No 1528/95 ( see page 3 of this Official Journal ).